Citation Nr: 1645397	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  07-21 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypogonadism. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995 and from March 2005 to April 2006, with additional periods of Reserve service.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at two separate hearings in support of his claims, initially in May 2009 and more recently in May 2015, before two of the undersigned Veterans Law Judges (VLJs).  Transcripts of the hearings are of record.  A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  In a September 2016 letter, the Veteran was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. § 20.707, a veteran has the right to a hearing before all three VLJs involved in the panel decision.  The Veteran did not respond to the letter and, as such, his right to a third hearing is waived.  Accordingly, the Board may proceed with appellate review of the claims.

The issue on appeal was originally before the Board in September 2009, at which time the Board remanded the appeal with instruction to provide the Veteran with a VA examination, which was subsequently provided in July 2010.  

In June 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2011.  In September 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  No further evidence or argument was received within those 60 days.  Accordingly, the Board considered the appeal and denied the Veteran's claim in a January 2012 decision.

In October 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  

In June 2014, the Board vacated the January 2012 Board decision in accordance with the Veteran's request, and in August 2014 the Board remanded the appeal with instruction to schedule the Veteran for another hearing.  As described above, this hearing occurred in May 2015.  

The Board is therefore satisfied that the instructions in its remands of September 2009 and May 2015 have been satisfactorily complied with, and may proceed to decide the issue.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record does not show that the Veteran's current hypogonadism is  related to his military service, to include anthrax vaccinations that he received.


CONCLUSION OF LAW

The criteria for service connection for hypogonadism have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2006.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his hypogonadism in February 2010, with an addendum to the report provided in July 2010.  Subsequently, the Board obtained an August 2011 opinion from a VHA medical specialist.  The Board finds that this examination and its associated report taken together with the VHA opinion were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for hypogonadism.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records from the Veteran's first period of service do not show findings of hypogonadism.  A service record of all immunizations and vaccinations received between 1998 and 2006 reflects that the Veteran received anthrax vaccinations on January 3, 2000, February 26, 2000, March 11, 2000, and March 23, 2000.  Service personnel records do not show the Veteran was on active duty, active duty for training, or inactive duty for training during the dates of these vaccinations. 

Private treatment records show that the Veteran was evaluated for suspected hyperprolactinemia and hypogonadism as early as March 2004 based on his reported symptoms of depression, irritability, and generalized fatigue.  He was later referred to a private endocrinology clinic.  A letter dated in July 2004, from an endocrinologist at the clinic, shows that the Veteran was determined to have hypogonadism.  The cause of the Veteran's hypogonadism was thought to either be stress-induced or a microprolactinoma that was beyond the resolution limits of an MRI.  In an addendum, the endocrinologist stated that if the hypogonadism was present, it was very mild.  In August 2004, in preparation for active duty deployment, the Veteran was instructed to continue using his topical testosterone treatment on a daily basis.

Service treatment records from the Veteran's second period of active service, which began in March 2005, reflect ongoing treatment for hypogonadism.  His symptoms were primarily stress and fatigue.  In May 2005, the Veteran reported an increase in his worry and anxiety for three months related to his testosterone levels.  In June 2005, the Veteran reported that his stress and anxiety levels increased and his energy levels decreased when he took testosterone supplements.  He was initially assessed with genetic Klinefelter syndrome.  He was placed on injectable testosterone therapy as was directed by his endocrinologist.  In October 2005, based upon testicular examination and laboratory studies, as well as the Veteran's history of fertility, the cause of his hypogonadism was considered most likely due to depression and anxiety, and Klinefelter syndrome was ruled out.  In December 2005, he reported ongoing insomnia and fatigue.  There were no abnormal physical symptoms and testicular examination was normal.  He was assessed as being overweight and was encouraged to begin low-level exercise in order to progress towards annual physical fitness training standards.  On April 2006 evaluation, in preparation for release from active duty, his main abnormality was recorded as low testosterone levels for the previous two years.  His libido was good.  He was continued on testosterone supplements. 

Post-service treatment records dated from 2006 to 2010 reflect that the Veteran continued to take testosterone gel and patch supplemental therapy and reported feeling fatigued if he stopped taking it.  These records also show diagnoses of idiopathic hypogonadism and hypogonadism of unknown etiology.

The Veteran has submitted articles in support of his contention that the anthrax vaccine has caused adverse effects, including hypogonadism.  He also submitted copy of testimony of another Veteran who testified that he developed hypogonadism as a direct result on the anthrax vaccination, as well as a copy of a pleading filed by various service members seeking an injunction against the military's practice of involuntary anthrax vaccinations.

The Veteran was afforded a VA examination in February 2010.  Following a clinical examination and a comprehensive review of the Veteran's pertinent medical history, the examiner opined that with respect to the diagnosis of hypogonadotropic hypogonadism, the Veteran did not have a testicular disorder in 2001 when his first daughter was conceived and, the acquisition of his very low-grade hypogonadotropic hypogonadism would have followed his induction into service in 1991 and also the anthrax immunizations in 2000.  The examiner also stated that he could not provide an opinion as to whether the Veteran's endocrinology problem was related to the anthrax immunization without resorting to mere speculation.

In an addendum provided in July 2010, the examiner indicated that he had once again reviewed the evidence in the claims file.  The examiner indicated that the evidence for a finding of current hypogonadism was slightly subnormal testosterone levels on six occasions.  The examiner noted, however, that during these time periods the Veteran experienced a number of testosterone stressors, such as domestic issues, filing for bankruptcy, working a night shift, and heavy drinking, as shown in previous VA treatment records.  Evidence against significant hypogonadism was the conception of a child in 2002 and again in 2008.  With regard to whether the Veteran's second period of active service aggravated the pre-existing hypogonadism, the examiner stated that he could not provide a comment because the available records indicated a stable, slightly subnormal testosterone level at all times tested, except when the Veteran was documented to be on testosterone replacement therapy.

In June 2011, the Board sought a VA specialist opinion as to the likelihood that the Veteran's hypogonadism is related to the series of three anthrax vaccinations he received in February and March 2000 and also the likelihood that the Veteran's hypogonadism (which pre-existed his second period of active service) had been aggravated by that period of service. 

In August 2011, a specialist in endocrinology reviewed the evidence in the claims file and opined that it is extremely unlikely that the Veteran's hypogonadism was related to the series of anthrax vaccinations he received in February and March 2000.  The specialist explained, in part, that hypogonadism developing after anthrax vaccination has only been mentioned in five vaccine adverse event reports submitted to the Food and Drug Administration (FDA) out of 6,914 events reported.  The specialist also noted that during his own research on Medline, he found no other published reports that suggested any possible causal connection or association of central hypogonadism with the anthrax vaccination.  The specialist also discussed the testimony of another Veteran, which was submitted by the Veteran in support of this claim.  He distinguished the case of that gentleman (who had primary testicular failure) from that of the Veteran (who has possible central hypogonadism), and determined that the anecdote cited by the Veteran is not relevant to his particular situation.  Finally, he pointed out that the fact that the Veteran was able to father a child in 2002 and 2008 is strong argument for him having normal testicular function. 

The specialist further opined that he was not very confident that the Veteran had hypogonadism prior to his second period of service. He explained, in part, that the Veteran's diagnosis was based on a single serum testorerone level of 235 ng/dl and serum free testosterone level of 7.7 that was measured late in the afternoon and there is a substantial diurnal variation in testosterone levels and normal ranges are based on morning levels.  He also pointed out that subsequent tests were performed while the Veteran was on testosterone replacement intermittently (which results in an iatrogenic suppression of testicular function), so the results are difficult to interpret.  The specialist further opined that if the Veteran did indeed have pre-existing hypogonadism that manifested as ongoing symptoms of fatigue and stress, then the testosterone replacement therapy should have resolved those ongoing symptoms.  He therefore concluded that the likelihood that any pre-existing hypogonadism was aggravated during the Veteran's second period of service was extremely unlikely.

At his May 2015 hearing before the Board, the Veteran testified to his belief that his hypogonadism was caused by his anthrax vaccines.  He gave secondhand accounts of other veterans who suffered health problems, including hypogonadism, which they too attributed to receiving anthrax vaccines.  He reported that all of his current health problems had an onset after the anthrax vaccines.  He stated that he had no family history of hypogonadism, and that he knew of no other cause other than the vaccines.  When informed that this evidence was anecdotal, the Veteran noted that the evidence linking herbicides to various conditions had too once been anecdotal and denied by VA.

The Board finds that the evidence weighs against a finding that hypogonadism initially manifest during a period of active service.  As shown, service records do not reflect diagnosis and/or treatment for hypogonadism during the period of active duty service from September 1991 to September 1995.  Rather, the initial diagnosis of hypogonadism was made in March 2004.  While the Veteran was a member of the Reserves during this time, the initial diagnosis is reflected in private treatment records and there is no indication that it was related to a period of ACDUTRA or INACDUTRA. 

The Board likewise finds that the evidence weighs against a finding linking the Veteran's current hypogonadism to his initial period of active duty service, or to any of the anthrax vaccinations that he received in 2001 while in the Reserves.  A VA examiner, who is an endocrinologist, determined that the current very low-grade hypogonadotropic hypogonadism would have been acquired subsequent to the Veteran's service that began in September 1991, and also subsequent to the anthrax immunizations received in 2000 as he did not have a testicular disorder in 2001 when his first daughter was conceived.  In addition, a VA specialist, who has a specialty board certification in endocrinology and metabolism, has opined that it extremely unlikely that the Veteran's hypogonadism is related to the series of anthrax vaccinations he received in service.  The Board finds that the medical opinions are probative as these endocrinologists carefully reviewed the pertinent documented and self-reported medical history of the Veteran and provided clear opinions that included detailed discussion of the pertinent clinical findings with supporting analyses.  The February 2010 examiner also conducted a physical examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There are no medical opinions to the contrary. 

The Veteran has provided literature and written testimony of another Veteran in support of his claim.  However, none of this evidence refers to the Veteran himself, nor is specific to the particular circumstances and events with respect to his condition.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  There is no other medical evidence of record, specific to the Veteran's case, which links his hypogonadism to either of his periods of active duty service, including the anthrax vaccination he received. 

The only other evidence in support of the claim is the Veteran's lay opinion on an etiological relationship between his hypogonadism and military service.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the Veteran is not considered competent to identify or diagnose hypogonadism as this disorder requires clinical testing.  He is also not competent to provide a medical opinion as to the etiology of his current hypogonadism.  Moreover, even if he were competent to provide such an opinion, his lay opinion is outweighed by the VA medical opinions that were based on an examination, a review of the claims folder, medical expertise in the field of endocrinology, and supported with detailed rationales.

Finally, there also is no indication that the hypogonadism, which existed upon entrance to the Veteran's second period of active service from March 2005 to April 2006, was permanently aggravated by that period of active service.  There is no record of an entrance examination in March 2005, and in the absence of such an examination, there is no basis from which to presume the Veteran sound upon entry into service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Consistent with the Veteran's statements and the overwhelming medical evidence of record, the evidence clearly shows that hypogonadism existed prior to the period of service which began in March 2005.  The evidence also reflects that the hypogonadism was not aggravated by such service.  The Board observes that the symptoms described by the Veteran prior to active service in March 2005 (i.e. irritability, fatigue, low testosterone, and depression) were nearly identical to the symptoms complained of during service and were no greater in frequency and/or severity than prior to service.  Moreover, a VA specialist has concluded that the likelihood that any pre-existing hypogonadism was aggravated during the Veteran's second period of service is extremely unlikely.  The August 2011 specialist's opinion is probative as he carefully reviewed the pertinent documented and self-reported medical history of the Veteran, as well as additional evidence submitted by the Veteran, and provided a clear opinion with supporting analyses.  There is no other medical opinion to the contrary. 

For the above reasons, the Board finds that the record evidence establishes that the Veteran's current hypogonadism is not related to his military service, to include anthrax vaccinations that he received, and service connection for hypogonadism is therefore denied.

The Board notes that this decision is in essence identical to the prior denial in the Board's January 2012 decision.  While that decision was vacated, the purpose of the vacatur was to give the Veteran another hearing at which he was notified of the specific deficiencies of the evidence in his favor.  The Veteran was notified of these deficiencies at his May 2015 hearing.  His testimony at this hearing did not consist of any evidence that was not before the Board at the time of the January 2012 decision, and the Veteran has not provided any other evidence beyond this testimony.  It is true, as the Veteran argued at his hearing, that links between hypogonadism and the anthrax vaccine may be established by medical evidence in the future, just as links were eventually found between certain disabilities and exposure to herbicides in Southeast Asia.  The potential for such evidence in the future, however, cannot provide a link for the decisions of today.  The Veteran's claim was denied in January 2012 because there was insufficient evidence to link his hypogonadism to his anthrax vaccines or otherwise to service.  Because this lack of evidence persists, the analysis in the January 2012 decision need not be altered.


ORDER

Service connection for hypogonadism is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
L. HOWELL
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


